Citation Nr: 0825954	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 20 percent rating for 
diabetes mellitus, effective August 31, 2000.  In December 
2005, the veteran testified before the Board at a hearing 
that was held at the RO.  In February 2006 and March 2007, 
the Board remanded the claim for additional development.  


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin, restricted 
diet, and activity regulation.  However, no episodes of 
ketoacidosis are demonstrated, nor are there any episodes of 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider. 


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but no 
higher, for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2007); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's diabetes mellitus has been rated as 20 percent 
disabling under DC 7913 (2007).  That diagnostic code 
provides for a 20 percent rating for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2007).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The clinical evidence of record during the appeals period 
consists of private and VA medical records dated from 
December 1998 to May 2006, and VA diabetes mellitus 
examinations conducted in July 2003, May 2006, and June 2007.  
That evidence will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet.App.143 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence supports an initial increased 
rating of 40 percent, but no higher.

The veteran reported that he was diagnosed with diabetes 
mellitus in 1997.  A record of his initial diagnosis is not 
in the claims folder.  However, private and VA medical 
records dated from December 1998 to May 2006 reflect ongoing 
treatment for Type II diabetes mellitus and diabetes-related 
neuropathy.  According to VA examiners, the veteran's 
diabetes mellitus is under fair control.  The veteran has 
been advised to follow a restricted (1200-1800 calorie) diet 
for control of his diabetes mellitus.  Additionally, the 
veteran takes oral hypoglycemic agents and receives insulin 
injections to control his diabetes mellitus.  At the time of 
his May 2006 VA examination, the veteran reported having 
hypoglycemic reactions as often as two or three times per 
week and stated that he sought treatment for control of his 
sugar levels with a diabetic care provider on a bi-monthly 
basis.  Subsequently, on VA examination in June 2007, the 
veteran reported hypoglycemic reactions at a frequency of 
twice per month.  During both examinations, the veteran 
denied that his hypoglycemic reactions required 
hospitalization.  Additionally, the veteran denied any 
history of ketoacidosis or other diabetes-related 
complications resulting in hospitalization.  

With respect to specific diabetes-related restrictions, the 
veteran told the June 2007 VA examiner that since beginning 
insulin treatment approximately ten years ago, he had been 
unable to drive.  He also complained about a general loss of 
strength, lack of feeling in his feet, shakiness, extreme 
thirst, and blurry vision.  It was noted that while the 
veteran was a diabetic without retinopathy, he did have 
cataracts resulting in decreased vision.  On the basis of the 
veteran's statements, physical examination, and a review of 
the claims folder, the June 2007 VA examiner determined that 
the veteran had specific diabetes-related limitations, 
including an inability to drive due to his fluctuating blood 
sugar levels and numbness in his feet.  The examiner noted 
that the veteran's physical activity had been clinically 
restricted due to diabetic neuropathy and chronic obstructive 
pulmonary disease.  However, the examiner could not speculate 
how much of the activity restriction was due to the 
neuropathy and how much was due to the pulmonary disorder.

In this case, the evidence shows that the veteran's diabetes 
mellitus is insulin dependent and has required diet 
restrictions and activity regulation.  61 Fed. Reg. 20,440, 
20,446 (May 7, 1996) (defining regulation of activities as 
used by VA in DC 7913).  As noted above, the veteran's 
private and VA medical records since the effective date of 
service connection establish that the veteran has been 
treated for diabetes and diabetes-related neuropathy, and 
that he has been placed on a restricted (1200-1800 calorie) 
diet and prescribed oral hypoglycemic agents and insulin 
injections.  Additionally, with respect to regulation of 
activities, the June 2007 VA examiner expressly determined 
that the veteran was unable to drive due to his fluctuating 
blood sugar levels and numbness in his feet, which were 
specific symptoms of his service-connected diabetes mellitus.  
Therefore, the Board finds that the symptomatology associated 
with the veteran's diabetes mellitus more nearly approximates 
the criteria for a 40 percent rating than the criteria for a 
20 percent rating.  38 C.F.R. 4.119, DC 7913 (2007).

However, the Board further finds that a rating in excess of 
40 percent for the veteran's diabetes mellitus is not 
warranted.  At no time since the effective date of service 
connection has there been any showing that the veteran's 
diabetes meets the criteria for a 60 percent rating, that it 
results in episodes of ketoacidosis, or in hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  To the contrary, the veteran has consistently 
denied any episodes of ketoacidosis.  Moreover, while the 
veteran has complained of frequent hypoglycemic reactions, he 
has expressly denied that any of those reactions require 
hospitalization or visits to a diabetic care provider at a 
frequency of more than once every two months.  

In sum, the Board finds that the veteran's diabetes mellitus 
has warranted a disability rating of 40 percent, but no 
higher, since the effective date of service connection.  The 
Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that a 40 percent rating, 
but no higher, has been warranted since August 31, 2000, the 
effective date of service connection.  The preponderance of 
the evidence is against the claim for any higher rating, 
therefore the claim for a rating grater than 40 percent is 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2003, January 
2004, February 2006, and May 2006, rating decisions in 
February 2003 and October 2007, a statement of the case in 
September 2003, and a supplemental statement of the case in 
July 2006.   These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and satisfied the duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating of 40 percent, but not higher, for diabetes 
mellitus is granted, from August 31, 2000, the effective date 
of service connection, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


